In a letter dated June 14, 1995, to the Clerk of the Appellate Courts, respondent Daniel G. Clothier, of Wichita, Kansas, an attorney admitted to practice law'in the State of Kansas, voluntarily surrendered his license to practice law in the State of Kansas, pursuant to Supreme Court Rule 217 (1994 Kan. Ct. R. Annot. 215).
On May 26,1995, respondent entered a plea of nolo contendere to the charge of unlawful acts in connection with the offer, sale, or purchase of securities, as defined in K.S.A. 17-1253, a class D felony.
This court, having examined the files of the office of the Disciplinary Administrator, finds that the surrender of respondent’s license should be accepted and that respondent should be disbarred.
It Is Therefore Ordered that Daniel G. Clothier be and he is hereby disbarred from the practice of law in the State of Kansas and his license and privilege to practice law are hereby revoked.
It Is Further Ordered that the Clerk of the Appellate Courts strike the name of Daniel G. Clothier from the roll of attorneys licensed to practice law in the State of Kansas.
It is Further Ordered that this order shall be published in the Kansas Reports, that the costs herein shall be assessed to respondent, and that respondent forthwith shall comply with Supreme Court Rule 218 (1994 Kan. Ct. R. Annot. 217).